Citation Nr: 0709750	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-15 331A.	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to an increased evaluation for tonsillectomy, 
currently rated as non-compensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel





INTRODUCTION

The veteran had active service from February 1953 to March 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 2002 and March 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California

In a VA Form 9, received in June 2003, the veteran stated 
that he did not wish to appeal the issue of service 
connection for an upper respiratory condition.  Thus, the 
issue has been withdrawn.


FINDINGS OF FACT

1.  Current bronchitis is related to in-service bronchitis.  

2.  The veteran's service connected tonsillectomy is without 
symptoms.


CONCLUSIONS OF LAW

1.  Bronchitis was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for a compensable evaluation for 
tonsillectomy have note been met.  38 C.F.R. § 4.97, 
Diagnostic Code 6516 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The veteran's claim for service connection for bronchitis is 
being granted.  As such, any deficiencies with regard to VCAA 
with regards to that issue are harmless and nonprejudicial.  
With regards to the issue of an increased rating for 
tonsillectomy, the Board finds that the VA's duties under the 
VCAA and the implementing regulations have been fulfilled.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of March 
2002 the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claims.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in March 2002 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In 
connection with the current appeal, service medical records, 
private medical records and VA outpatient records have been 
obtained.  The veteran was afforded VA examinations.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Bronchitis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When after consideration of all of the evidence and material 
of record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the veteran.  
38 C.F.R. § 3.102 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the outset the Board notes that the veteran has not 
claimed that his bronchitis was incurred while in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application.  

After carefully reviewing the evidence of record, the Board 
finds that the evidence supports a grant of service 
connection for bronchitis.  The Court has held that in order 
to establish service connection, there must be evidence of 
both a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
veteran has met both requirements.

Service medical records dated in November 1953 note that the 
veteran was diagnosed with acute bronchitis of unknown 
origin.  Separation physical of March 1954 notes the 
veteran's lungs and chest as normal.  Chest x-rays were 
negative.

Outpatient treatment records of September 2001 note that the 
veteran was diagnosed with mild emphysema probably due to 
smoking in the past. 

Private medical records from Hi Desert Medical Center dated 
between November 1999 and March 2001, show treatment for 
various respiratory conditions including emphysema, chronic 
obstructive pulmonary disease, dyspnea, and acute bronchitis.  
Records also note a history of smoking.  Records of November 
2000 note a diagnosis of dyspnea with hyperinflated lungs 
with flattening of the diaphragm and interstitial prominence, 
likely smoking related as the patient has a greater than 100 
pack year smoking history.  

At the VA examination of January 2003 the claims file was not 
available for review.  The AOJ in its request for the medical 
opinion, informed the examiner that the veteran had 
experienced an episode of acute bronchitis in service.  The 
veteran reported that he had started experiencing shortness 
of breath since 1950.  He also reported a history of smoking 
for 40 years at a rate of two packs per day.  He stopped 
smoking 11 years prior to the examination.  He also reported 
working as a grinder turning out high tolerance machine 
tools.  After a physical examination a diagnosis of mild to 
severe reactive airway disease and hypoxia requiring 
continuous oxygen therapy was entered.  The examiner opined 
that "it is not likely that this airway disease is related 
to [the veteran's] tonsillectomy, but is more likely than not 
related to acute bronchitis which he had in the service."  

The competent evidence of record establishes that the veteran 
currently suffers form an upper respiratory disease.  He has 
been diagnosed with reactive airway disease and hypoxia.  The 
only medical opinion of record regarding a nexus to service 
notes that the veteran's current mild to severe airway 
reactive disease and hypoxia is more likely than not related 
to the acute bronchitis the veteran had while in service.  
This is competent medical evidence of a nexus to service.  
Although the examiner did not have the claims file available 
for review at the time of the examination, he based his 
opinion on accurate facts as provided by the AOJ that the 
veteran had bronchitis while in service.  Furthermore, the 
examiner was aware that the veteran had a long history of 
smoking as the veteran reported that he smoked for 40 years 
at a rate of 2 packs per day.  The Board recognizes that 
there are both private and VA outpatient treatment records 
which note the veteran's long smoking history and attribute 
the veteran's emphysema and COPD to his smoking.  However, 
the only medical opinion of record was based on an 
examination of the veteran and accurate facts provided by 
both, the veteran and the AOJ, to include the veteran's long 
smoking history.  Nonetheless, the examiner found that the 
veteran's current reactive airway disease and hypoxia were 
more likely than not related to the acute bronchitis he had 
in service.  There is no other medical opinion of record 
contradicting this opinion.  Therefore, service connection 
for bronchitis, claimed as upper respiratory condition, is 
granted.

The Board notes that the AOJ did not make the claims file 
available for the examiner's review.  The AOJ also rejected 
the examiner's opinion because he did not provide an adequate 
explanation.  The VA has an obligation to base the decision 
on the evidence of record.  If the AOJ felt that the 
examination or opinion was inadequate, the file could have 
been provided for his review and reconsideration of the 
opinion.  This was not done.  In the absence of Remand, there 
is only one conclusion to reach.

Tonsillectomy

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern. While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In every instance where the Rating Schedule does not provide 
a noncompensable evaluation for a particular diagnostic code, 
a noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2006).

The veteran's service-connected tonsillectomy is currently 
rated 0 percent disabling, or noncompensable, under 
Diagnostic Codes 6599-6516.  Tonsillectomy is not listed on 
the Rating Schedule, and the RO assigned Diagnostic Code 6599 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2006).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.97, DC 
6516, chronic laryngitis.

Diagnostic Code 6516 provides that chronic laryngitis 
productive of hoarseness, with inflammation of cords or 
mucous membrane, is rated as 10 percent disabling.  A 30 
percent disability evaluation is warranted for hoarseness, 
with thickening or nodules of cords, polyps, sub mucous 
infiltration, or pre-malignant changes on a biopsy.  38 
C.F.R. § 4.97, DC 6516 (2006).

After a careful review of the evidence of record the Board 
finds that a compensable evaluation is not warranted for the 
veteran's service-connected tonsillectomy.  

Private medical records from Hi Desert Medical Center dated 
between November 1999 and March 2001, show treatment for 
various respiratory conditions including emphysema, chronic 
obstructive pulmonary disease, dyspnea, and acute bronchitis.  
Treatment records form Dr. H.S.N., note treatment for COPD.

At the VA examination of April 2002 the veteran denied any 
speech impairment.  He reported severe cough and sore throat 
since his tonsillectomy in service.  On examination a mild 
nasal obstruction, left greater than right, was noted.  Nasal 
mucosa appeared very dry.  A diagnosis of chronic rhinitis 
was noted.  The examiner opined that "[t]here is no evidence 
that this condition is related to the tonsillectomy that was 
performed 50 years ago."

At the VA examination of January 2003 the examiner opined 
that the veteran's mild to severe reactive airway disease and 
hypoxia are not likely related to his tonsillectomy.  

The Board finds that the competent evidence shows that the 
veteran's tonsillectomy is not producing current compensable 
pathology.  There is no chronic laryngitis or hoarseness, 
with inflammation of cords or mucous membrane.  The veteran 
has not reported any problems speaking and none of his 
respiratory problems has been attributed to his 
tonsillectomy.  In addition, while at the VA examination of 
April 2002 the veteran's mucosa was noted as dry, the 
examiner noted it was not related to the veteran's 
tonsillectomy.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  A 
compensable evaluation for the service connected 
tonsillectomy is not warranted.





ORDER

Service connection for bronchitis is granted.

An increased rating for tonsillectomy, currently rated as 
noncompensable, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


